MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2018 ME 50 
Docket:	      Cum-17-436	
Submitted	 	
		On	Briefs:	 February	26,	2018	
Decided:	     April	10,	2018	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                              IN	RE	CHILD	OF	JAMES	R.	
	
	
HJELM,	J.	

      [¶1]	 	 James	 R.	 appeals	 from	 an	 order	 of	 the	 District	 Court	 (Portland,	

Powers,	J.)	 terminating	 his	 parental	 rights	 to	 his	 child	 based	 on	 the	 court’s	

conclusions	that	he	is	unfit	because	he	is	unable	to	“meet	his	son’s	special	needs	

and	take	responsibility	for	him	in	a	reasonable	time	to	meet	those	needs”	and	

to	“protect	his	son	from	jeopardy	in	a	reasonable	time	to	meet	his	needs,”	and	

that	termination	is	in	the	child’s	best	interest.		See	22	M.R.S.	§	4055(1)(B)(2)(a),	

(b)(i)-(ii)	(2017);	M.R.	App.	P.	2B(c).		On	appeal,	the	father	contends	that	the	

court	erred	in	its	parental	unfitness	and	best	interest	determinations	and	that	

he	was	denied	due	process.		We	affirm	the	judgment.			
2	

                                         I.		BACKGROUND	

         [¶2]		After	a	two-day	termination	hearing,	the	court	issued	a	judgment	

containing	the	following	factual	findings,	which	are	supported	by	the	record.		

See	In	re	Evelyn	A.,	2017 ME 182,	¶	4,	169 A.3d 914.	

         [¶3]	 	 The	 child	 was	 born	 premature	 and	 drug-affected.	 	 He	 remained	

hospitalized	 in	 neonatal	 intensive	 care	 for	 six	 weeks	 after	 his	 birth.1	 	 Upon	

discharge,	he	was	placed	in	the	custody	of	the	Department	of	Health	and	Human	

Services	 and	 lived	 in	 foster	 care	 because	 his	 parents	 knew	 that	 they	 were	

unable	to	care	for	him.		He	has	resided	in	the	same	foster	home	since	then.			

         [¶4]		Up	until	several	days	before	the	child	was	born,	the	father	had	been	

using	 numerous	 drugs,	 including	 heroin,	 cocaine,	 amphetamines,	 and	

marijuana,	in	addition	to	alcohol.		Since	then,	he	has	maintained	sobriety.		He	

attends	 Narcotics	 Anonymous	 meetings	 and	 has	 participated	 in	 substance	

abuse	counseling	since	February	of	2016.		The	father	has	been	diagnosed	with	

post-traumatic	 stress	 disorder,	 anxiety,	 and	 depression,	 and,	 as	 part	 of	 a	

reunification	 plan,	 he	 has	 attended	 mental	 health	 counseling	 that	 has	 a	

domestic	violence	component.		Since	May	of	2016,	the	father	has	worked	with	

a	 case	 manager	 to	 coordinate	 services	 that	 include	 a	 parenting	 coach	 who	


     1		Although	the	child’s	birth	date	is	not	specified	in	the	judgment,	the	record	indicates	that	the	

child	was	born	in	December	of	2015.			
                                                                                      3	

began	working	with	the	father	in	January	of	2016.		Overall,	the	father	has	been	

cooperative	 with	 the	 Department	 and	 has	 participated	 in	 the	 reunification	

services	provided	to	him.			

      [¶5]		The	father	has	had	regular	visitation	with	the	child,	beginning	with	

supervised	 contact	 at	 an	 agency	 and	 foster	 home,	 and	 progressing	 to	 some	

unsupervised	contact,	including	overnights	toward	the	end	of	2016.		Because	

the	visits	went	well	and	the	father	had	demonstrated	progress	in	services,	in	

early	2017	the	parties	formulated	a	plan	to	allow	greater	unsupervised	contact	

that	would	lead	to	a	trial	placement	with	the	father	beginning	on	January	27,	

2017.		The	ultimate	plan	was	reunification	of	the	father	and	the	child.			

      [¶6]		The	court	described	what	happened	next.	

      Unfortunately,	 the	 serious	 incident	 of	 January	 17,	 2017	 directly	
      interfered	with	the	reunification	plan,	and	the	trial	placement	has	
      never	 occurred.	 	 Around	 11:00	 a.m.	 on	 January	 17,	 2017	 the	
      father’s	parent	educator	.	.	.	appeared	at	the	father’s	apartment	as	
      part	of	the	visit	there	between	father	and	[the	child].		[The	parent	
      educator]	 noticed	 that	 [the	 child]	 seemed	 normal	 acting.		
      However,	he	then	saw	red	bruising	on	both	of	[the	child’s]	cheeks.		
      When	he	was	asked	about	this,	the	father	described	two	incidents	
      the	day	before	which	might	explain	the	bruises.		[The	father]	was	
      putting	a	new	chair	together,	and	[the	child]	was	pushing	a	toy	and	
      somehow	fell.		The	second	involved	both	being	in	the	shower	and	
      [the	 child]	 was	 at	 the	 back	 of	 the	 tub	 and	 slipped.	 	 The	 father	
      cannot	 recall	 seeing	 either	 event	 but	 was	 present	 and	 assumed	
      two	 falls	 occurred	 from	 [the	 child’s]	 reaction.	 	 The	 father	 was	
      aware	of	the	bruising	on	January	17	before	[the	parent	educator]	
      arrived.	 	 The	 father	 did	 not	 believe	 either	 incident	 was	 serious	
4	

         because	 [the	 child]	 slept	 all	 night	 thereafter.	 	 He	 has	 denied	
         slapping	 or	 otherwise	 causing	 the	 facial	 bruises	 since	 being	
         questioned	on	January	17,	2017.		He	was	the	only	adult	there	when	
         the	bruising	occurred.			
         	
         [The	parent	educator]	called	DHHS,	which	immediately	scheduled	
         an	 abuse	 evaluation	 for	 [the	 child]	 at	 the	 Spurwink	 Child	 Abuse	
         Program.	 	 That	 occurred	 on	 the	 afternoon	 of	 January	 17,	 2017,	
         with	 a	 follow	 up	 visit	 that	 took	 place	 on	 January	 20,	 2017.		
         Numerous	 photographs	 taken	 at	 the	 evaluation	 document	 the	
         obvious	bruising.		The	father	gave	the	clinic	the	same	explanation	
         for	[the	child’s]	two	falls.			
         	
         The	experienced	 nurse	practitioner	at	the	child	abuse	clinic	that	
         evaluated	 [the	 child]	 is	 “very	 convinced”	 that	 the	 father’s	
         explanation	 for	 the	 bruises’	 existence	 is	 not	 correct.	 	 Spurwink	
         concluded	 that	 the	 location	 and	 appearance	 of	 the	 bruising	 “is	
         most	consistent	with	an	inflicted	injury.”		The	nurse	practitioner	
         cannot	 state	 the	 mechanism	 of	 injury	 except	 to	 say	 that	 it	 is	
         typically	caused	by	a	flexible	slap	or	strike,	which	can	be	by	hand.		
         The	[nurse	practitioner]	told	the	father	at	the	evaluation	that	his	
         explanations	 are	 not	 plausible,	 and	 [the	 father]	 had	 no	 further	
         comment.	 	 Thus,	 accidental	 falls	 suggested	 by	 [the	 father]	 are	
         highly	unlikely.		The	clinic	expressed	concern	for	further	injury	to	
         the	 child	 if	 the	 child	 went	 with	 his	 father,	 and	 [the	 child]	 was	
         placed	in	foster	care.		The	clinic	recommended	supervised	contact	
         between	father	and	son.		The	court	finds	the	child	abuse	expert’s	
         opinions	 persuasive	 and	 seriously	 concerning	 as	 to	 this	 child’s	
         safety.	
         	
         [¶7]		After	this	development,	the	Department	informed	the	father	that	it	

could	 provide	 him	 with	 appropriate	 services,	 including	 services	 related	 to	

anger	 management,	 if	 he	 took	 responsibility	 for	 the	 injuries.2	 	 The	 father,	


     2	 	 During	 her	 testimony,	 the	 Department’s	 caseworker	 explained	that	 although	 the	 agency	 had	

provided	“strong	support”	to	the	father,	his	unwillingness	to	acknowledge	his	responsibility	for	the	
                                                                                                         5	

however,	has	never	admitted	wrongdoing	regarding	the	child’s	injuries	and	in	

fact	testified	at	the	termination	hearing	that	he	was	not	responsible	for	them.		

Because	the	child	was	injured	while	in	the	father’s	care,	the	father’s	subsequent	

contact	with	the	child	has	been	supervised.			

        [¶8]	 	Since	coming	into	the	 Department’s	custody	at	six	weeks	old,	the	

child	has	lived	with	an	experienced	foster	parent.		With	support	in	the	record,	

the	 court	 found	 that	 the	 child	 “has	 not	 been	 easy	 to	 raise	 under	 all	 the	

circumstances.”	 	 When	 the	 child	 was	 discharged	 from	 the	 hospital	 after	 his	

birth,	he	was	hypertonic	and	overstimulated,	and	cried	a	lot	and	slept	little.		He	

has	received	occupational	and	physical	therapy.		He	continues	to	have	problems	

with	food	sensitivity	and	impulse	control,	although	the	latter	is	improving.			

                                           II.		DISCUSSION	

	       [¶9]	 	 We	 address	 in	 turn	 the	 father’s	 challenges	 to	 the	 court’s	

determination	 of	 parental	 unfitness	 and	 the	 child’s	 best	 interest	 and	 his	

contention	that	he	was	denied	due	process.				




child’s	injuries	meant	that	the	Department	could	not	provide	services	that	would	address	the	reasons	
underlying	the	assaultive	conduct.		She	testified	that,	as	a	result,	“I	kind	of	had	my	hands	tied,	so	I	had	
to	move	forward.		Especially	given	how	long	we	had	been	involved	with	the	family.”			
6	

A.	    Grounds	for	Termination	

	      [¶10]		The	father	first	argues	that	the	court	erred	by	concluding	that	he	

is	unfit	as	a	parent	to	the	child.			

	      [¶11]	 	 Absent	 a	 parent’s	 consent	 to	 termination,	 in	 order	 to	 terminate	

parental	rights	the	court	must	find,	by	clear	and	convincing	evidence,	at	least	

one	 of	 the	 four	 statutory	 grounds	 of	 parental	 unfitness.	 	 See	 22	 M.R.S.	

§	4055(1)(B)	(2017).		Here,	the	court	concluded	that	the	Department	proved	

two	forms	of	parental	unfitness:	that	the	father	has	been	unable	to	protect	the	

child	 from	 jeopardy	 and	 will	 be	 unable	 to	 do	 so	 within	 a	 time	 reasonably	

calculated	to	meet	the	child’s	needs;	and	that	the	father	has	been	unable	to	meet	

the	 child’s	 special	 needs	 and	 take	 responsibility	 for	 him	 within	 a	 time	

reasonably	calculated	to	meet	those	needs.		See	id.	§	4055(1)(B)(2)(b)(i),	(ii).		

We	review	for	clear	error	the	court’s	findings	of	fact	on	parental	unfitness.		See	

In	re	Hope	H.,	2017 ME 198,	¶	8,	170 A.3d 813.		We	“will	reverse	a	finding	only	

if	there	is	no	competent	evidence	in	the	record	to	support	it,	if	the	fact-finder	

clearly	 misapprehends	 the	 meaning	 of	 the	 evidence,	 or	 if	 the	 finding	 is	 so	

contrary	to	the	credible	evidence	that	it	does	not	represent	the	truth	and	right	

of	 the	 case.”	 	 In	 re	 Cameron	 B.,	 2017 ME 18,	 ¶	 10,	 154 A.3d 1199  (quotation	

marks	omitted);	see	also	In	re	Evelyn	A.,	2017 ME 182,	¶	31,	169 A.3d 914.			
                                                                                                              7	

	        [¶12]		The	court	concluded,	with	support	in	the	evidence,	that	the	father	

“does	not	have	the	temperament	control	and	good	judgment	needed	to	parent	

[the	 child]	 safely.	 .	 .	 .	 That	 [the	 father]	 remains	 untrustworthy	 and	 at	 risk	 of	

inflicting	harm	on	[the	child]	is	the	bottom	line	in	this	case.”		In	its	judgment,	

the	 court	 acknowledged	 the	 father’s	 “partial	 progress	 toward	 reunification”	

from	the	time	of	the	child’s	birth	until	the	January	2017	incident	where	the	child	

was	 injured	 while	 in	 his	 exclusive	 care—and	 merely	 days	 away	 from	 a	 trial	

placement	of	the	child	in	his	residence.		The	court	reasoned,	however,	that	the	

progress	made	by	the	father	did	“not	overcome	the	danger	he	still	poses	to	[the	

child]	 were	 they	 to	 be	 alone.”	 	 This	 assessment	 is	 grounded	 on	 the	 court’s	

rejection	 of	 the	 father’s	 claim	 that	 he	 was	 not	 responsible	 for	 the	 injuries,	

because	the	father’s	explanations	were	“unsupported	by	the	physical	evidence”	

and	because	“[t]he	evidence	clearly	shows	he	was	the	only	plausible	cause	of	

his	 son’s	 inflicted	 facial	 injuries	 in	 January	 2017,	 despite	 his	 denials.”3	 	 The	


    3	 	 Although	 the	 court’s	 judgment	 included	 a	 statement	 that	 it	 was	 “probable”	 that	 the	 father	

inflicted	injuries	 on	the	 child,	 the	 judgment,	 read	as	 a	whole,	 makes	 clear	that	 the	 court	 made	 its	
findings	based	on	the	correct	standard	of	proof,	namely,	clear	and	convincing	evidence,	see	22	M.R.S.	
§	4055(1)(B)(2)	(2017),	which	means	persuasion	to	a	high	level	of	probability.		See	In	re	Thomas	D.,	
2004 ME 104,	¶	21,	854 A.2d 195.		In	particular,	the	court	found	that	the	father’s	benign	explanation	
for	 the	 injuries	 was	 “highly	 unlikely”	 and	 that	 the	 evidence	 “clearly”	 established	 that	 the	 father	
inflicted	the	injuries.		And	the	court	ultimately	and	explicitly	concluded	that	the	Department	proved	
the	father’s	unfitness	overall	by	clear	and	convincing	evidence.		
    	
    The	father	also	challenges	an	isolated	finding	that	the	father	was	not	candid	in	his	testimony	about	
the	reason	he	was	told	to	leave	a	sober	housing.		There	is	evidence,	however,	that	the	father	was	not	
fully	forthright	with	the	guardian	ad	litem	about	that	situation,	and	in	any	event,	the	judgment	makes	
8	

evidence	fully	supports	the	court’s	assessment	of	the	evidence,	which	includes	

expert	testimony	that	the	injuries	were	inflicted	and	could	not	have	happened	

as	described	by	the	father.		See	Adoption	of	T.D.,	2014 ME 36,	¶	16,	87 A.3d 726 

(stating	that	“credibility	determinations	are	left	to	the	sound	judgment	of	the	

trier	of	fact”	(quotation	marks	omitted));	In	re	Cameron	B.,	2017 ME 18,	¶	10,	

154 A.3d 1199.			

	       [¶13]		Given	these	and	other	findings	made	by	the	court,	the	court	did	not	

err	by	determining	that	the	father	is	unable	to	“meet	his	son’s	special	needs	and	

take	 responsibility	 for	 him	 in	 a	 reasonable	 time	 to	 meet	 those	 needs”	 and	 is	

unable	 to	 “protect	 his	 son	 from	 jeopardy	 in	 a	 reasonable	 time	 to	 meet	 his	

needs.”		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i),	(ii);	In	re	Damein	F.,	2017 ME 205,	

¶¶	 5,	 12,	 171 A.3d 1149  (affirming	 a	 court’s	 decision	 to	 terminate	 parental	

rights	 even	 where	 the	 father	 had	 “done	 remarkably	 well”	 in	 his	 efforts	 to	

reunify	but	could	not,	in	a	time	reasonably	calculated	to	meet	the	child’s	needs,	

take	 responsibility	 for	 or	 protect	 the	 child	 from	 jeopardy	 (quotation	 marks	

omitted)).				




evident	that	the	 court	 found	that	 the	 father	was	 responsible	 for	the	 child’s	 injuries—which	 is	 the	
central	factual	aspect	of	this	case—because	the	medical	evidence	was	persuasive.		Therefore,	even	if	
the	 court’s	 view	 of	 the	 evidence	 relating	 to	 the	 father’s	 sober	 housing	 was	 incorrect,	 the	 error	 is	
harmless.		See	In	re	Caleb	M.,	2017 ME 66,	¶¶	24-26,	159 A.3d 345.			
                                                                                         9	

	     [¶14]	 	 The	 father	 also	 challenges	 the	 court’s	 determination	 that	

termination	of	parental	rights	is	in	the	child’s	best	interest.		With	respect	to	a	

best	 interest	 determination,	 “we	 review	 the	 court’s	 factual	 findings	 for	 clear	

error	and	its	ultimate	conclusion	for	an	abuse	of	discretion.”		In	re	C.A.,	2015 ME
34,	 ¶	 12,	 113 A.3d 1098.	 	 In	 a	 termination	 case,	 the	 court	 weighs	 “the	 best	

interest	of	the	child,	the	needs	of	the	child,	including	the	child’s	age,	the	child’s	

attachments	 to	 relevant	 persons,	 periods	 of	 attachments	 and	 separation,	 the	

child’s	ability	to	integrate	into	a	substitute	placement	or	back	into	the	parent’s	

home	 and	 the	 child’s	 physical	 and	 emotional	 needs.”	 	 22	 M.R.S.	 §	 4055(2)	

(2017).	 	 The	 purposes	 of	 the	 termination	 statute	 include	 “[e]liminat[ing]	 the	

need	 for	 children	 to	 wait	 unreasonable	 periods	 of	 time	 for	 their	 parents	 to	

correct	 the	 conditions	 which	 prevent	 their	 return	 to	 the	 family”	 and	

“[p]romot[ing]	 the	 adoption	 of	 children	 into	 stable	 families	 rather	 than	

allowing	 children	 to	 remain	 in	 the	 impermanency	 of	 foster	 care.”	 	 22	 M.R.S.	

§	4050(2),	(3)	(2017).			

	     [¶15]		Here,	the	court	determined	the	permanency	plan	for	the	child	to	

be	adoption.		Although	finding	that	the	father	had	made	some	strides	toward	

reunification,	the	court	ultimately	found	that	“[h]e	has	not	generated	trust	in	

his	ability	to	maintain	control	and	provide	safe	care	for	his	very	needy	son,”	a	
10	

finding	 supported	 by	 competent	 record	 evidence.	 	 Given	 the	 child’s	

circumstances—including	the	father’s	demonstrated	inability	to	appropriately	

and	safely	care	for	the	child,	as	shown	by	an	act	of	violence	against	the	child	

committed	 by	 the	 father	 after	 having	 received	 services	 for	 a	 considerable	

period	and	shortly	before	a	planned	trial	placement;	the	child’s	placement	in	

foster	care	for	all	but	the	first	six	weeks	of	his	life;	and,	as	the	court	found,	the	

importance	of	providing	this	child	with	a	“stable,	safe,	and	caring	home”—the	

court	 did	 not	 abuse	 its	 discretion	 by	 concluding	 that	 termination	 of	 parental	

rights	is	in	the	child’s	best	interest.			

B.	   Due	Process	

	     [¶16]		The	father	finally	argues	that	the	termination	judgment	should	be	

set	aside	because	he	was	denied	due	process	in	two	respects.		The	father	did	

not	 raise	 these	 issues	 below	 and	 thereby	 deprived	 the	 trial	 court	 of	 an	

opportunity	 to	 address	 any	 challenge	 of	 merit,	 and	 therefore	 he	 has	 not	

preserved	 a	 due	 process	 challenge	 for	 appellate	 review	 except,	 at	 most,	 for	

obvious	error.		In	re	Anthony	R.,	2010 ME 4,	¶	8-9,	987 A.2d 532.		Nonetheless,	

even	if	the	father	had	preserved	his	due	process	contentions	and	allowed	for	de	

novo	review,	see	In	re	Robert	S.,	2009 ME 18,	¶	12,	966 A.2d 894,	those	claims	

would	be	unavailing	because	they	are	without	merit.			
                                                                                      11	

      [¶17]	 	 In	 termination	 cases,	 where	 fundamental	 interests	 are	 at	 stake,	

“due	process	requires:	notice	of	the	issues,	an	opportunity	to	be	heard,	the	right	

to	introduce	evidence	and	present	witnesses,	the	right	to	respond	to	claims	and	

evidence,	and	an	impartial	fact-finder.”		Id.	¶	14	(quotation	marks	omitted).				

      [¶18]		The	father	first	contends	that	he	was	denied	due	process	because	

his	parental	rights	were	terminated	based	largely	on	evidence	of	the	incident	

where	 he	 injured	 the	 child,	 which,	 he	 asserts,	 had	 not	 been	 adjudicated	 as	 a	

jeopardy	 issue.	 	 As	 a	 factual	 matter,	 the	 father	 is	 wrong	 because	 the	

January	2017	 incident	 was	 subject	 to	 judicial	 adjudication	 before	 the	

termination	petition	was	even	filed.		On	February	7,	2017—three	weeks	after	

the	incident—the	father	agreed	to	a	judicial	review	and	permanency	planning	

order,	see	22	M.R.S.	§§	4036,	4038	(2017),	that	expressly	referred	to	the	child’s	

“injuries	 that	 were	 found	 by	 Spurwink	 to	 be	 inflicted.”	 	 Further,	 the	

Department’s	 termination	 petition,	 filed	 in	 early	 March	 of	 2017,	 explicitly	

invoked	 the	 January	 2017	 incident	 as	 a	 ground	 for	 terminating	 the	 father’s	

parental	rights.		And	at	the	termination	hearing	itself,	which	was	held	in	August	

of	2017,	the	father	had	full	opportunity	to	challenge	the	Department’s	evidence	

that	he	inflicted	the	injuries	and	to	present	his	own	evidence	on	that	point.		He	

did	both.			
12	

        [¶19]	 	 More	 importantly,	 however,	 the	 basis	 for	 a	 termination	

determination	 is	not	 artificially	limited	 to	circumstances,	frozen	in	time,	that	

existed	at	some	earlier	date.		As	we	have	stated,	the	focus	of	the	termination	

hearing	 is	 “not	 on	 the	 original	 reason	 for	 the	 children’s	 removal	 from	 the	

parents’	 home,	 but	 on	 the	 parents’	 actions	 since	 that	 time	 and	 their	 ability,	

contemporaneous	with	the	termination	hearing	and	into	the	future,	to	provide	

safe	care	for	[their	children].”		In	re	Scott	S.,	2001 ME 114,	¶	15,	775 A.2d 1144.		

The	scope	of	the	Department’s	evidence	forming	the	basis	for	the	judgment	and	

the	 father’s	 full	 participation	 at	 the	 hearing	 were	 fully	 consistent	 with	 the	

father’s	right	to	due	process.4	

	       [¶20]		The	father	also	argues	that	he	was	denied	due	process	when	the	

Department	 “abruptly	 wrote	 [him]	 off”	 after	 the	 allegations	 in	 the	 Spurwink	

report	 surfaced	 and,	 “without	 a	 cease	 reunification	 order	 from	 the	 court,	

stymied	[his]	reunification	process.”		Again,	the	father	is	wrong.	

        [¶21]		Absent	a	court	order	to	the	contrary,	the	Department	is	required	

to	 “make	 reasonable	 efforts	 to	 rehabilitate	 and	 reunify	 the	 family”	 of	 a	 child	

removed	 from	 the	 home.	 	 22	 M.R.S.	 §	 4036-B(4)	 (2017).	 	 The	 Department	 is	


   4		In	fact,	the	protections	afforded	a	parent	are	greater	in	a	termination	proceeding	than	in	the	

jeopardy	 phase	 of	 a	 child	 protection	 case,	 because	 the	 clear	 and	 convincing	 standard	 of	 proof	
necessary	 for	 termination	 is	 greater	 than	 the	 preponderance	 standard	 applicable	 at	 a	 jeopardy	
hearing.		Compare	22	M.R.S.	§	4035(2)	(2017),	with	22	M.R.S.	§	4055(1)(B)(2).	
                                                                                                             13	

permitted	to	“make	any	appropriate	changes	in	that	plan”	after	reviewing	the	

progress	of	the	plan	with	the	parent.		Id.	§	4041(1-A)(A)(4)	(2017).		Any	failure	

by	the	Department	to	provide	adequate	reunification	services	is	not	by	itself	a	

basis	 for	 the	 court	 to	 deny	 a	 termination	 petition,	 although	 it	 is	 a	 factor	 the	

court	 may	 consider	 in	 evaluating	 allegations	 of	 the	 parent’s	 unfitness.	 	 In	 re	

Thomas	D.,	2004 ME 104,	¶	28,	854 A.2d 195.			

        [¶22]		In	its	judgment	terminating	the	father’s	parental	rights,	the	court	

found	that	the	Department	had	made	reasonable	efforts	to	prevent	the	child’s	

removal	from	the	home	by	providing	an	array	of	services	to	both	parents.5		That	

finding	is	supported	by	the	evidence,	including	testimony	from	a	departmental	

caseworker	 that	 even	 after	 the	 January	 2017	 incident,	 the	 Department	

continued	to	provide	services	to	the	father	and	that	the	father	continued	to	visit	

with	 the	 child,	 albeit	 with	 supervision.	 	 Additionally,	 in	 the	 February	 2017	

order—again,	 issued	 after	 the	 incident	 that	 caused	 the	 child’s	 injuries—the	

father	agreed	that	the	Department	had	made	reasonable	efforts	to	rehabilitate	

him	and	reunify	the	family.		And	throughout	this	proceeding,	the	father	had	the	


    5 Each	of	the	reunification	plans,	which	were	issued	by	agreement,	required	the	father	to	engage	
in	 services,	 which	 included—among	 others—parenting	 skills	 and	 understanding	 the	 effect	 of	
domestic	violence	on	the	child.		The	last	reunification	plan,	which	was	issued	in	June	of	2016,	recited	
that	he	needed	to	“recognize	when	[he	is]	struggling	and	need[s]	help,”	“demonstrate	appropriate	
problem-solving	 skills	 and	 the	 ability	 to	 adapt	 to	 difficult	 situations,”	 and	 “not	 behave	 violently	
toward	others.”		Further,	the	February	2016	jeopardy	order	explained	that,	as	to	the	father,	jeopardy	
was	based	in	part	on	his	anger	management	issues.			
14	

opportunity,	pursuant	to	22	M.R.S.	§	4041(1-A)(A)(4),	to	challenge	any	changes	

in	the	reunification	plan,	but	he	did	not	do	so.			

         [¶23]		To	the	extent	that	the	extent	of	reunification	services	implicates	a	

parent’s	due	process	rights,	the	father	has	demonstrated	no	error	here.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	      	      	     	    	
	
Amy	McNally,	Esq.,	Woodman	Edmands	Danylik	Austin	Smith	&	Jacques,	P.A.,	
Biddeford,	for	appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Portland	District	Court	docket	number	PC-2015-107	
FOR	CLERK	REFERENCE	ONLY